Citation Nr: 9904590	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-29 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the apportionment of the veteran's disability 
compensation benefits in the amount of $736 on behalf of the 
veteran's minor child, CAS, is proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to September 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 Special Apportionment decision 
of the North Little Rock, Arkansas Regional Office (RO), 
which continued the apportionment of the veteran's disability 
compensation benefits in the veteran's former spouse.


FINDINGS OF FACT

1.  The veteran is receiving disability compensation benefits 
on the basis of his service-connected schizophrenic reaction, 
rated as 70 percent disabling with individual 
unemployability.

2.  The veteran's former spouse, LCS, had been receiving 
apportionment of the veteran's disability compensation on 
behalf of his minor children since 1991, most recently in the 
amount of $736 since 1995. 

3.  In November 1996, the veteran's former spouse, LCS, 
submitted a claim for apportionment of the veteran's 
disability compensation in the amount of $736 for their 
child, CAS, as result of an Assignment entered into by an 
attorney on behalf of the veteran.

4.  The veteran's former spouse reported that she is totally 
disabled but cannot get Social Security.  She listed total 
expenses in the amount of $755 per month and reported 
outstanding medical bills of over $3500.

5.  The veteran, in October 1996, reported that his monthly 
income consisted of his VA compensation benefits of $1945.  
He listed monthly expenses of $1891, to include the 
apportionment of $736.

6.  In a special apportionment decision, dated February 1997, 
the RO granted an apportionment of the veteran's disability 
compensation of $736 per month for his minor child, CAS, 
based on the July 1996 Assignment signed on the veteran's 
behalf by his attorney as part of a plea bargain for his 
abuse of such child.

7.  The evidence establishes that there was financial 
hardship on the part of the veteran's child.  The evidence 
does not establish that the apportionment resulted in any 
undue hardship for the veteran.  


CONCLUSION OF LAW

The apportionment of the veteran's disability compensation of 
$736 per month for his minor child, CAS, effective in 
December 1996, was warranted.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. §§ 3.450, 3.451 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran is service connected for 
schizophrenic reaction, evaluated as 70 percent disabling and 
has been awarded individual unemployability based on this 
disability.  The record further discloses that the veteran's 
former spouse, LCS, has been receiving apportionment of the 
veteran's disability compensation benefits for herself and on 
behalf of the veteran's three children since 1991.  In a 
March 1994 special apportionment decision, apportionment was 
granted.  In July 1996, the veteran reported that he and LCS 
had divorced in April 1994.  In September 1996, the RO 
advised LCS, that because she and the veteran were no longer 
married, the current apportionment amount would be reduced to 
$372 on behalf of the veteran's minor child, CAS.

An Assignment, dated in July 1996, reveals that the veteran, 
by and through his attorney, agreed to assign $736.00 per 
month of his VA disability compensation benefits to his 
former spouse on behalf of his minor child, CAS.  A court 
order, dated in July 1996, approved the compromise settlement 
between the veteran and his former spouse and children.

In an October 1996 statement, the veteran's former spouse 
reported that she is totally disabled and unable to receive 
Social Security and thus relies on the amount of the 
apportionment to provide for the minor child, CAS.  She also 
reported expenses of $755 and indicated that there were other 
outstanding medical bills exceeding $3500 that were supposed 
to be paid by the veteran.  According the veteran's former 
spouse, reduction of the apportionment amount would cause 
severe hardship on the child.  An October 1996 Financial 
Status Report reveals that the veteran's income is $1945 and 
his expenses, including the $736 for his minor child, are 
$1891.  The veteran contends that the apportionment amount 
causes him financial hardship.

Where the veteran is not living with his spouse or his 
children are not in his custody, and he is reasonably 
discharging his responsibility for the child's support, all 
or any part of his compensation may be apportioned.  38 
U.S.C.A. § 5307; 38 C.F.R. § 3.450.  Where hardship is shown 
to exist, compensation or pension may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case as long as it does 
not cause undue hardship to the veteran.  38 C.F.R. § 3.451.

In this case, the record indicates that the veteran's former 
spouse's only income is the amount apportioned, $736, whereas 
her monthly expenses were $755.  Therefore, financial 
hardship on the part of the child was present.  Reducing the 
income would increase the hardship of the child.  The 
veteran, in October 1996, listed monthly income as slightly 
more than his expenses, noting that his expenses included the 
$736 already apportioned.  The evidence shows that he is not 
reasonably contributing to the support of his minor child, 
CAS, and there is no evidence to demonstrate that hardship 
would operate upon the veteran as a result of an 
apportionment of the amount currently being apportioned, 
$736.  Accordingly, the Board concludes that the 
apportionment of $736 per month of the veteran's disability 
compensation for his minor child, CAS, does not cause a 
hardship on the veteran and was warranted.  38 U.S.C.A. 
§ 5307; 38 C.F.R. §§  3.450, 3.451.

 
ORDER

The apportionment of the veteran's disability compensation 
benefits in the amount of $736 for his minor child, CAS, is 
proper.  The appeal is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

